DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              UNITED AUTOMOBILE INSURANCE COMPANY,
                            Appellant,

                                   v.

          SOUTH BROWARD HOSPITAL DISTRICT, d/b/a
         MEMORIAL HOSPITAL WEST, a Florida corporation,
                a/a/o Marielys Navarro Sanchez,
                           Appellee.

                             No. 4D21-1032

                         [December 16, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Jennifer Hilal, Judge; L.T. Case No. COCE19-374.

    Michael J. Neimand of United Automobile Insurance Company, Miami,
for appellant.

  Yasmin Gilinsky of Florida Advocates, Dania Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.